DETAILED ACTION
Status of Application: Claims 1-15 are present for examination at this time.  
Claims 1-15 are rejected.
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) 
and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Method For Estimating TDOA and FDOA In a Wireless Location System” by Anderson, et al., US6,876,859B2 (“Anderson”) in view of "Identifying and Locating Users on a Mobile Network" by Pai et al., US2012/0302256A1 (“Pai”) and further in view of in view of “Reference Signal Transmission Method And System For Location Measurement, Location Measurement Method, Device, And System Using The Same, And Time Synchronization Method And Device Using The Same” by Choi US 9197989 B2 (“Choi”) 

With regard to claims 1 and 14, while Anderson discloses a method of determining a position of a mobile telecommunication device which transmits a signal to base stations and the base station itself (Anderson at 8:50-62 where there are multiple cell sites with sectored receivers.  While the term "base station" is not used, one of ordinary skill in the art understands that this is equivalent language. See Anderson at 8:30-49 where SCS installation within base stations is discussed.) connected by a data link and having known locations (Anderson at 8:50-62 where a sectored cell system is used.  A sectored cell system is one that uses data links and has a known location for the sites.), the method comprising the steps of:	providing a reference signal at the base stations (Anderson at 4:32-48 where the base stations receive a reference signal to be used in TDOA analysis against another signal sent from the mobile station.  See Anderson at 4:19-22 “As is well known to those skilled in the art of wireless location, measured TDOA values may be employed to determine the geographic location of a wireless transmitter.”),
correlating the signal and the reference signal so as to produce a correlation for each base station (Anderson at 4:32-43 where a correlation value for the time differences between the reference signal and received signal is calculated along with an optimal value for the correlation. Also see Anderson at 26:35-45, and 65:4-33),
detecting a maximum in each correlation, which maximum is indicative of a time of arrival of the signal at the respective base station (Anderson at 65:51-55 where one of the correlation values is “more optimal than the other results”),  
deriving from the times of arrival respective distances to the mobile communication device (Anderson at 4:32-48 where the base stations receive a reference signal to be used in TDOA analysis against another signal sent from the mobile station.  See Anderson at 4:19-22 “As is well known to those skilled in the art of wireless location, measured TDOA values may be employed to determine the geographic location of a wireless transmitter.”) and, 
using the respective distances and the respective known locations to derive a location of the mobile telecommunication device (Anderson at 8:11-49 where the system comprising location processing over a data network using the SCSs inside base stations at planned sites), characterised by:
providing a data network coupled to the data link (Anderson at 4:32-48 where the base stations receive a reference signal to be used in TDOA analysis against another signal sent from the mobile station.  See Anderson at 4:19-22 “As is well known to those skilled in the art of wireless location, measured TDOA values may be employed to determine the geographic location of a wireless transmitter.”),
providing receivers coupled to the data network (Anderson at 10:21-44 where the systems SCS modules have receivers in them. Said receivers have a data interface.), 
receiving the signal with a  receiver (Anderson 10:30-40 and 10:45-54 where the analog to digital conversion is made available to the location processing.  The location processing uses the TDOA with optimal correlation techniques for the reference signal.),
and forwarding the reference signal to the base stations through the data network and the data link (Anderson at 7:58-8:5 where the TLPs aka TDOA Location Processing components share RF data across data links.  Also see Anderson at 10:30-33 where each SCS in the base station has a data interface for receiving signal information).
	Anderson does not explicitly state that which is known in the art of communications as evidenced by Pai.  Pai discloses:
  receiving the signal at two or more base stations wirelessly (Pai at ¶60, where the TDOA is performed using the signal received from one mobile phone at 3 different cell sites).
Reasons to Combine: Anderson and Pai are from similar fields of endeavor in that they are using TDOA techniques to locate a mobile device.  (Anderson at 8:19-24 states where the cell strengths of the mobile phones are received at more than one base station.  However, Anderson does not explicitly state that one phone is TDOA measured by three different cell sites.  However, it is well known in the art that using three cell towers for location is often better than using one, e.g., triangulation.  Therefore it would have been obvious to one of ordinary skill in the art to combine Anderson with Pai.)
Anderson does not explicitly state that which is known in the art of communications as taught by Choi. Choi  discloses: that the position estimation is performed by correlating a WLAN (e.g., WiFi) reference signal with a cellular signal (Choi at 2:22-26, 13:21-29, and 14:59-15:8 where the synchronization system can use cellular and WiFi signals.
Reasons to Combine: Choi at 2:11-36 discloses how having to synchronize each BS using TDOA techniques is inefficient and scales up costs, therefore using alternative signals for synchronization saves costs.  Therefore it would have been obvious to one of ordinary skill in the art to combine Anderson with these modifications from Choi to save money.  Examiner notes that with regard to the amended limitation that the bases stations have a known location, this is a feature of a commercial cellular system. Cellular providers know where their cell towers are located.  One of ordinary skill in the art would read either of these references and understand that the cellular basestations/towers therein have locations known to their owners.


With regard to claim 2, while Anderson in view of Pai and further in view of Choi discloses the method according to claim 1, Anderson does not explicitly state that which is known in the art of communications as evidenced by Pai.  Pai discloses: wherein the data network (7) and the receivers are configured for WLAN access (Pai at 41 where the devices are configured for WiFi or WLAN network connections).
Reasons to Combine: Anderson and Pai are from similar fields of endeavor in that they are using TDOA techniques to locate a mobile device. Wi-Fi/WLAN are networks that are ubiquitous and offer a way to reduce bandwidth strains on a cellular network, and often serve as a backup or alternate network connection when cellular or wired connections are readily available.  Therefore it would have been obvious to one of ordinary skill in the art who would want to conserve bandwidth and provide for a diversity of transmission/reception interfaces to combine Anderson with Pai and add WLAN functionality.
With regard to claim 3, Anderson in view of Pai and further in view of Choi discloses the method according to claim 1 or 2, wherein at least one of the receivers (21, 22, ...) has a location which is distinct from the location of any of the base stations (1, 2, ...) (Anderson at 9:10-15 where the SCS may be located at a structure/location other than a base station).
With regard to Claim 4 Anderson in view of Pai and further in view of Choi discloses the method according to claim 1, wherein each base station selects, if it receives multiple WLAN reference signals, the WLAN reference signal having the highest quality (Anderson at 39:55-40:17 where the system picks the antenna with a higher average SNR over an antenna collecting a signal with a lower SNR.  Anderson at 9:17-43 discusses the use of reference signals for timing. When these sections of Anderson is read alongside claim 1 and the interworking of Anderson wit Pai, this section of Anderson would modify that combination to account of picking the stronger/strongest reference signal).
With regard to Claim 5 Anderson in view of Pai and further in view of Choi discloses the method according to claim 4, further comprising the step of determining the signal-to-noise ratio of the WLAN reference signal so as to select the WLAN reference signal having the highest quality (Anderson at 39:55-40:17 where the system picks the antenna with a higher average SNR over an antenna collecting a signal with a lower SNR.  Anderson at 9:17-43 discusses the use of reference signals for timing. When these sections of Anderson is read alongside claim 1 and the interworking of Anderson wit Pai, this section of Anderson would modify that combination to account of picking the stronger/strongest reference signal).
With regard to Claim 6 Anderson in view of Pai and further in view of Choi discloses the method according to claim 1, wherein the cellular signal is a modulated digital communication signal (Anderson 6:40-66, 10:21-44).
With regard to Claim 7 Anderson in view of Pai and further in view of Choi discloses the method according to claim 1, wherein the cellular signal is a continuous signal (12:23-45).
With regard to Claim 8 Anderson in view of Pai and further in view of Choi discloses the method according to claim 7, further comprising the steps of:
•    providing a local clock in each base station for determining the times of arrival of the cellular signal (8:63-9:14 and 14:43-15:10),
•    exchanging timing messages between the base stations (Anderson 9:16-61 and,
•    deriving from the timing messages any time deviations of the local clocks (67:6-20 where differences in the clocks are calculated against received messages), and
•    determining the time of arrival of the signal at each base station using the respective local clock and the respective time deviation (Anderson 5:47-67 and 16:21-34).
With regard to Claim 9 Anderson in view of Pai and further in view of Choi discloses the method according to claim 8, further comprising the steps of:
•    each transmitting base station registering the time of transmission of each timing message, and (Anderson 42: 26-46)
•    each receiving base station registering the time of receipt of each timing message,
•    determining the time deviation e2, of a second base station relative to a first base station according to e2= (trl + ttl - tt2 - tr2 )/2, wherein ttl and tt2 represent the times of transmission at the first base station and the second base station, respectively,
and wherein trl and tr2 represent the times of receipt at the first base station and the
second base station, respectively (Anderson at 56:13-55. Calculating a difference between transmission time and time of arrival is the essence of a TOA and TDOA system.).
With regard to Claim 10 Anderson in view of Pai and further in view of Choi discloses the method according to claim 8 wherein the timing messages contain the time of transmission at the transmitting base station.
With regard to Claim 11 Anderson in view of Pai and further in view of Choi discloses the method according to claim 8, wherein the timing messages are constituted by pulse-shaped signals which are preferably transmitted wirelessly (Anderson 16:21-34).
With regard to Claim 12 Anderson in view of Pai and further in view of Choi discloses the method according to  claim 8, wherein the timing messages are constituted by frequency modulated signals (Anderson 1:42-55), having a linear frequency sweep.
With regard to Claim 13 Anderson in view of Pai and further in view of Choi discloses the non-transitory computer readable medium having a computer program embodied thereon, the  computer program including  instructions for carrying out method steps according to claim 1 (Anderson 6: 41-63).
With regard to Claim 15 Anderson in view of Pai and further in view of Choi discloses The base station according to claim 14 for determining a position of a mobile
telecommunication device which transmits a signal, the system comprising at least three base stations (This  recites similar limitations to claim 14, but performs with 3 base stations instead of 2.  Applying a technique used across multiple basestations would be obvious for more than two basestations as this is similar to a repetitive technique.  It would have been obvious to one of ordinary skill in the art to apply the techniques of Anderson in view of Pai to three basestations.) 



Response to Arguments
Examiner has read and considered Applicant’s arguments. Applicants' arguments involve discussing why the previously cited prior art documents fail to disclose the amended limitations.  Examiner finds this argument persuasive and has brought in an additional reference to address the amended claim limitations.  The applicability of the reference to the amended elements is discussed in the claim rejections above.  

Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642